              Case 5:20-cv-00251-C Document 27 Filed 02/18/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF OKLAHOMA

 CAMI ORTEGA,

 Plaintiff,                                        Case No. 5:20-cv-00251-C

 vs.

 CFAM FINANCIAL SERVICES,
 LLC AND OKLAHOMA
 REPOSSESSORS, LLC,

 Defendants.

                       ORDER GRANTING JOINT MOTION
                TO EXTEND DISCOVERY AND RELATED DEADLINES

       The Court, having considered the Parties’ motion to extend discovery and related

deadlines and finding good cause exists, hereby GRANTS the motion.

       The deadlines set by the Court’s June 2, 2020 order, Doc. 18, are reset as follows:

       Plaintiff to file a final list of witnesses together with addresses and brief summary

of expected testimony where a witness has not already been deposed by April 19, 2021.

       Defendant to file a final list of witnesses (as described above) 14 days thereafter.

       Plaintiff to file a final exhibit list by April 19, 2021. Defendant to file objections to

Plaintiffs exhibit list, under Fed. R. Civ. P. 26(a)(3)(8) by May 17, 2021.

       Defendant to file a final exhibit list by April 16, 2021. Plaintiff to file objections to

Defendant's final exhibit list, under Fed,. R. Civ. R. 26(a)(3)(8) by May 24, 2021.

       Discovery to be completed by May 3, 2021.

       All dispositive and Daubert motions to be filed by May 3, 2021.

                                               1
             Case 5:20-cv-00251-C Document 27 Filed 02/18/21 Page 2 of 2




          Trial docket July 13, 2021.

          Designations of deposition testimony to be used at trial to be filed by June 28, 2021.

Objections and counter designations to be filed 7 days thereafter.

          Motions in limine to be filed June 22, 2021. Responses due 7 days thereafter.

          Requested voir dire to be filed 5 days prior to pretrial report.

          Trial briefs (optional unless otherwise ordered) to be filed 5 days prior to pretrial

report.

          Requested jury instructions to be filed on or before 5 days prior to pretrial report.

          The Final Pretrial Report, approved by all counsel, and in full compliance with

Local Rules (see Appendix IV), together with a proposed order approving the report, to be

submitted to the Court by July 6, 2021.

          IT IS SO ORDERED THIS 18th day of February 2021.




                                                 2
